Case 17-17664        Doc 51     Filed 04/16/19     Entered 04/16/19 13:28:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17664
         Vanessa Stanford-James

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/09/2017.

         2) The plan was confirmed on 08/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17664            Doc 51           Filed 04/16/19    Entered 04/16/19 13:28:36                Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $14,600.00
          Less amount refunded to debtor                                $1,800.00

 NET RECEIPTS:                                                                                           $12,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,884.26
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $549.75
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,434.01

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AMERCRED                                 Unsecured         475.00           NA              NA            0.00       0.00
 Americash - Bankruptcy                   Unsecured      1,991.20            NA              NA            0.00       0.00
 ATG Credit LLC                           Unsecured          30.00           NA              NA            0.00       0.00
 CAPITALONE                               Unsecured         200.00           NA              NA            0.00       0.00
 City of Chicago - Dep't of Revenue       Unsecured      1,362.90            NA              NA            0.00       0.00
 City of Chicago Department of Water      Secured        4,941.53       8,000.79        4,941.53      1,381.58        0.00
 City of Chicago Department of Water      Unsecured            NA       3,059.26        3,059.26           0.00       0.00
 Commonwealth Edison Company              Unsecured         803.00        640.50          640.50           0.00       0.00
 Credit Management LP                     Unsecured         370.00           NA              NA            0.00       0.00
 CREDIT UNION 1                           Unsecured         106.00           NA              NA            0.00       0.00
 Department Of Education                  Unsecured           0.00    44,202.65        44,202.65           0.00       0.00
 DPT ED/NAVI                              Unsecured     41,122.77            NA              NA            0.00       0.00
 Golden Valley Lending                    Unsecured         800.00        800.00          800.00           0.00       0.00
 Internal Revenue Service                 Unsecured         892.16      1,334.90        1,334.90           0.00       0.00
 Internal Revenue Service                 Priority          847.71        442.74          442.74        442.74        0.00
 Jefferson Capital Systems LLC            Unsecured         448.00        448.41          448.41           0.00       0.00
 Mother McAuley Liberal Arts High Schoo   Secured       12,995.00     13,894.45        13,894.45      3,869.21     719.91
 Peoples Energy Corp                      Unsecured         594.83      1,508.69        1,508.69           0.00       0.00
 Peritus Portfolio Services II LLC        Unsecured      9,592.00     12,429.10        12,429.10           0.00       0.00
 Premier Bankcard                         Unsecured         448.41           NA              NA            0.00       0.00
 Prog Finance LLC                         Secured        1,160.58       1,126.58        1,126.58        310.33      36.24
 Santander Consumer USA                   Unsecured           0.00           NA              NA            0.00       0.00
 US Bank Trust NA                         Secured       17,585.01     17,670.01        17,585.01      1,605.98        0.00
 US Bank Trust NA                         Secured       44,272.38     50,768.21        50,768.21           0.00       0.00
 US DEP ED                                Unsecured           0.00           NA              NA            0.00       0.00
 VERIZON                                  Unsecured      1,958.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-17664        Doc 51      Filed 04/16/19     Entered 04/16/19 13:28:36             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $50,768.21              $0.00             $0.00
       Mortgage Arrearage                                $17,585.01          $1,605.98             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $19,962.56          $5,561.12           $756.15
 TOTAL SECURED:                                          $88,315.78          $7,167.10           $756.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $442.74            $442.74              $0.00
 TOTAL PRIORITY:                                            $442.74            $442.74              $0.00

 GENERAL UNSECURED PAYMENTS:                             $64,423.51               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,434.01
         Disbursements to Creditors                             $8,365.99

 TOTAL DISBURSEMENTS :                                                                     $12,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
